IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

J&J SPORTS PRODUCTIONS, INC., *
Plaintiff *
v. *
eler No. JKB-is-2`603
JUDY’S ISLAND GRILL II LLC *
d/b/a JUDY’S ISLAN]) GRILL et al.,
Defendants *
'.'r * 'k ~.': k 1*: err ir *k itc 17¢ *

MEMORANDUM AND ORDER

Pending before the Court is Defendants’ Motion to Amend the Scheduling Order to
Enlarge Time for Discovery. (ECF No. 25.) The motion is opposed by Plaintiff on the ground
that Defendants have failed-to show good cause for amendment of the scheduling order. (ECF
No. 27.) Defendants have replied (ECF No. 31), and the matter is ripe for the Court’s
consideration The motion will be granted in part and denied in part.

A scheduling order was entered October 31, 2018, and it provided that discovery be
completed by March l, 2019. (ECF No. 20.) An unsuccessful settlement conference occurred
February 7, 2019, and Defendants’ instant motion Was filed on February 25, 2019, only four days
before the discovery deadline (ECF No. 25). Having first attempted discovery so belatedly,'
Defendants have mostly squandered the ample discovery period available to them. With one

arguable exception, Defendants have failed to exercise appropriate diligence in litigating this

 

1 Rule 33(b)(2) of the Federal Rules of Civil Procedure grants a party served with written interrogatories
30 days in which to answer them, unless the parties stipulate or the Court orders otherwise Local Rule 104.2
requires that written discovery requests be served “at a sufficiently early time to assure that they are answered before
the expiration of the discovery deadline set by the Court.” This case’s scheduling order required the completion of
discovery by March l, 20191 but Defendants apparently did not serve Plaintiff with interrogatories until the latter
part of February, well short of the allowed 30 days for response.

case and have failed to show good cause for altering the scheduling order. Thus, to the extent
they seek extension of the discovery deadline for them to propound written discovery, their
motion Will be denied. The exception for which the Court will grant a modest extension is for
Defendants to depose Plaintifi’s investigator, James Osgood, who apparently lives in New York
and has effectively been incommunicado, not responding to communications from either
Plaintiffs counsel or Defendants counsel, according to Defendants’ reply. Osgood is a necessary
witness, and given the factual dispute apparently existing between the parties as to whether the
copyright-protected television program Was aired in Defendants’ establishment, his credibility
will be in issue. Plaintiff shall cooperate in making Osgood available in the District of Maryland
for a deposition to be completed by March 29, 2019.

Accordingly, Defendants’ motion (ECF No. 25) IS GRANTED lN PART in that the
discovery deadline is extended to March 29, 2019, for the sole purpose of permitting Defendants
to depose Plaintifl’s investigator, James Osgood, AND IS OTHERWISE DENIED. The parties
joint status report shall be due on March 29, 2019, as well. Additionally, the deadline for filing

dispositive motions IS EXTENDED to May 1, 2019.
DATED this é day of March, 2019.

BY THE COURT:

gp,,,,_ 71 . 54_/;

J ames K. Bredar
Chief Judge

 

